Citation Nr: 0608353	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to the assignment of an initial evaluation in 
excess of 10 percent from October 31, 2000, to May 12, 2004, 
for post-traumatic stress disorder.

2.  Entitlement to the assignment of an initial evaluation in 
excess of 50 percent from May 13, 2004, for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned an initial 
rating of 10 percent.  In April 2003, the veteran filed a 
Notice of Disagreement with the assigned rating.  By rating 
decision dated in June 2004 the RO granted an increased 
evaluation to 50 percent from May 13, 2004.  Because the 
applicable schedular criteria provide for a maximum rating of 
100 percent, and the veteran has not expressly limited his 
appeal, the increase to 50 percent from May 13, 2004 does not 
resolve the appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005); AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issues 
on appeal have been restated to reflect the various ratings.  
Finally, in accordance with Fenderson v. West, 1 Vet. App. 
119 (1999), the issues in this case has been rephrased to 
reflect that the veteran is appealing the initial evaluations 
assigned for his service-connected PTSD.
 

FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims; all reasonable development necessary 
for the disposition of these issues has been completed.

2.  From October 31, 2000, to May 12, 2004, the veteran's 
PTSD is manifested by mild occupational and social impairment 
with mild or transient symptoms that decreased work 
efficiency, mild depression, and chronic sleep impairment; it 
is not manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and 


conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

3.  From May 13, 2004, the veteran's PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
impaired abstract thinking, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, and difficulty in establishing 
and maintaining effective work and social relationships; it 
is not manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance or hygiene, 
and difficulty in adapting to stressful circumstances 
(including work or a work-like setting), and inability to 
establish and maintain effective relationships.   


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of an initial 
evaluation in excess of 10 percent from October 31, 2000, to 
May 12, 2004, for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, 
Diagnostic Code 9411 (2005).

2.  The schedular criteria for assignment of an initial 
evaluation in excess of 50 percent from May 13, 2004, for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 
9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in March 2001, eleven months 
before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  A second notice was sent 
in September 2003 that addressed the requirements for an 
increased evaluation for service-connected PTSD.  The VCAA 
notices comply with the four requirements in 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), in that it (1) informs the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) informs the 
claimant about the information and evidence the claimant is 
expected to provide; (3) informs the claimant about the 
information and evidence that VA will attempt to provide on 
his behalf; and (4) requests the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
notice letters clearly meet the first three elements.  
Although the letters do not contain the precise language of 
the fourth element, the September 2003 letter does request 
that the veteran provide enough information and evidence to 
enable VA to obtain all evidence or information, whatever 
the source.  The language is sufficiently broad to meet the 
requirement of the fourth element.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The March 2001 notice 
requests any additional medical evidence and also references 
non-medical evidence.  This language is also sufficiently 
broad to meet the requirement of the fourth element.  Id. 

The Board concludes that the discussions in the rating 
decisions in April 2002 and June 2004, the September 2003 
Statement of the Case (SOC), and the supplemental SOC in June 
2004, adequately informed the veteran of the information and 
evidence needed to substantiate his claims.  He was advised 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate the claims addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased initial evaluations, 
but he was not provided with notice of the type of evidence 
necessary to establish effective dates for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for 
increased initial evaluations, any questions as to the 
appropriate effective dates to be assigned are rendered 
moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§5103A.  The medical evidence is sufficient to resolve the 
issues in this case.  VA afforded the veteran a VA medical 
examination in May 2001 and May 2004, which addressed the 
status of service-connected PTSD.  There is no further duty 
to provide a medical examination or opinion.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1 (2004).  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2004).  Where there is a question 
as to which of two evaluations apply, the higher evaluation 
will be assigned where the disability picture more nearly 
approximates the criteria for that rating, 38 C.F.R. § 4.7.  
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
equipoise or in support of the claim, it is allowed.  Id.  

The veteran's PTSD disability has been evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005) (Post-
traumatic stress disorder) as 10 percent disabling, and then 
increased to 50 percent as previously noted.  

A 10 percent evaluation is provided for occupational and 
social impairment with mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during the periods of significant stress, or, 
symptoms controlled by continuous medication. 

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his service personnel records, his contentions, as 
presented in written statements and briefs, a lay statement, 
VA records for treatment from 2000, VA examination reports, a 
private medical report, and correspondence from the United 
States Armed Services Center for Unit Records and Research.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

October 31, 2000-May 12, 2004

The Board considered the evidence in light of the Court's 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and evaluated whether the veteran is entitled to a 30 percent 
rating or higher during the period of October 31, 2000, to 
May 12, 2004, based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  A review of the evidence 
indicates that the veteran does not meet the criteria for a 
30 percent rating or higher during the period from October 
31, 2000 to May 12, 2004.

The relevant medical evidence includes reports of VA 
psychiatric examinations performed in recent years with GAF 
scores.  GAF stands for global assessment of functioning, 
which under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th Ed. 1994) (DSM-IV), reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  The nomenclature in DSM IV has been 
specifically adopted by VA in the evaluation of mental 
disorders.  38 C.F.R. 
§§ 4.125, 4.130 (2005).  The veteran underwent a VA 
examination in May 2001 and a GAF score of 70 was assigned.  
According to Diagnostic Criteria from DSM-IV, a score between 
61 and 70 suggests "some mild symptoms (e.g., depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, theft within the household), but generally 
functioning well, has some meaningful interpersonal 
relationships."  The DSM's description of symptoms typical 
for an individual with a GAF score of 70 appears comparable 
to the veteran's symptomatology noted at the 2001 VA 
examination.  The veteran endorsed ongoing sleep 
disturbances, difficulty with maintaining employment, and 
difficulty with personal and professional relationships.  The 
statement of the veteran's common law wife also establishes 
she and the veteran have some difficulties in their 
relationship, but as she stated, the couple has stayed 
together for over six years.  Thus, it appears that the 
veteran does have at least one meaningful interpersonal 
relationship that is ongoing.  Although his symptomatology, 
such as depression and difficulty with establishing and 
maintaining effective work and social relationships, are 
listed as symptoms manifested at higher levels of disability, 
these symptoms may also appear at lower levels of disability, 
as reflected by the GAF examples.

The Board finds significant that the VA examiner found that 
the veteran suffered from major depression, as well as PTSD, 
and opined that PTSD contributed only mildly to his 
depressive symptoms.  The Court has held, in substance, that 
where service connection is in effect for one diagnosis 
involving some component of an anatomical or functional 
system, and there are additional diagnoses concerning 
pathology of that system of record, there must be evidence 
that permits the adjudicators to distinguish between 
manifestations that are service connected and those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  
In the instant case, the examiner's quantification that PTSD 
may have only mildly contributed to the veteran's depressive 
symptoms is sufficiently probative to characterize the 
veteran's PTSD symptoms as only mild overall, especially in 
light of the GAF score.

Although the veteran reported that he was not employed at the 
time of the examination, he had been without a job for only a 
short time, as he reported being last employed in March 2001, 
two months before the examination.  The brevity of his 
unemployment was even more evident during the May 2004 VA 
examination, when he reported that he was currently employed 
and had been in the same job since 2001.  Thus, the veteran's 
jobless state in 2001 was not definitive of his overall 
occupational impairment, which appears to have been mild or 
transient in nature.  

In sum, the competent evidence demonstrates that the 
veteran's PTSD symptomatology during the period from October 
31, 2000, to May 12, 2004, was manifested by mild depression, 
chronic sleep impairment, and mild occupational and social 
impairment with mild or transient symptoms that decreased 
work efficiency.  The benefit of the doubt doctrine is not 
for application with regard to the claim for an increased 
evaluation for PTSD during the period of October 31, 2000, to 
May 12, 2004, because the preponderance of the evidence is 
against the claim .  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Consequently, an increased 
evaluation for PTSD is not warranted from October 31, 2000, 
to May 12, 2004.

From May 13, 2004

Again, the Board considered the evidence in light of the 
Court's determination in Fenderson, and evaluated whether the 
veteran is entitled to a 70 percent rating or higher from May 
13, 2004, based on the facts found during the appeal period.  
A review of the evidence indicates that the veteran does not 
meet the criteria for a 70 percent rating or higher from May 
13, 2004.

When the veteran underwent VA examination in May 2004, he was 
assigned a GAF score of 50 with no contributing factors 
noted, such as diagnoses of other psychiatric disorders or 
personality disorders.  This represents a significant change 
in his level of impairment due to PTSD as shown in May 2001, 
when the GAF score was 70.  A GAF of 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  The Board, however, does not 
find that the veteran's overall disability picture is 
sufficiently "serious" to warrant a rating of 70 percent or 
higher.  While the veteran has manifested symptomatology, 
including near-continuous depression affecting the ability to 
function independently and effectively, difficulty in 
adapting to stressful circumstances, and inability to 
establish and maintain effective relationships, he 
nonetheless has been able to find and maintain employment for 
the three-year period between VA examinations.  The veteran 
stated in August 2004 that he did not know how long he will 
have his job, but he and his representative have not 
submitted any additional evidence that he has had problems 
with his current employment since his last examination.  The 
Board cannot speculate that he has had a problem.  The 
veteran also reported in May 2004 that he had lost no time 
from his employment since he was hired, which demonstrates 
continued reliability.  In conclusion, the veteran has 
demonstrated his ability to both obtain and maintain full 
employment during the period from 2001.  The Board finds this 
most persuasive in its conclusion that the veteran's PTSD 
symptomatology more nearly approximates the criteria for a 50 
percent rating.  The fair preponderance of the evidence is 
against the claim for a higher rating for PTSD from May 13, 
2004.  Accordingly, the benefit of the doubt is not for 
application and an increased rating higher than 50 percent is 
not warranted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 
(1990); Ortiz, 274 F. 3d 1361 (Fed. Cir. 2001).  

Extraschedular Consideration

The Board finds that the veteran is not entitled to 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  No evidence has been received that establishes 
such factors as frequent periods of hospitalization or marked 
interference with employment due to his service-connected 
PTSD, that render impractical the application of the regular 
rating criteria.  A review of medical records has disclosed 
no recent hospital admissions to treat the disability.  The 
veteran's general assertions that he has always had 
difficulty with employers and he does not know how long he 
will have his job are insufficient to establish marked 
interference with employment.  No employment records or other 
pertinent evidence demonstrate that PTSD has markedly 
interfered with the veteran's employment.  In the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  As there is no 
objective evidence showing that the veteran's service-
connected PTSD has a substantial impact upon his occupational 
abilities that is not otherwise accounted for by application 
of the rating schedule, a referral for consideration of an 
extraschedular evaluation, under the guidelines of 38 C.F.R. 
§ 3.321(b)(1), is not warranted.


ORDER

The assignment of an initial evaluation in excess of 10 
percent from October 31, 2000, to May 12, 2004, for post-
traumatic stress disorder is denied.

The assignment of an initial evaluation in excess of 50 
percent from May 13, 2004, for post-traumatic stress disorder 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


